               Case 1:20-mj-08898-UA Document 3 Filed 08/25/20 Page 1 of 1
                                            U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     August 25, 2020

The Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:   United States v. Sepehr Sarshar, 20 Mag. 8898

Dear Judge Freeman:

            The defendant in the above-referenced complaint, Sepehr Sarshar, was served at his
residence in Encinitas, California earlier this morning with a Notice to Appear requiring his appearance
at 2:00 p.m. today for presentment in the United States District Court for the Southern District of
California on the charges in the complaint. The sealing of the complaint is thus no longer be necessary
to protect the confidentiality of the Government’s investigation. Accordingly, the Government
respectfully requests that the Court order that the complaint be unsealed immediately.

       A proposed unsealing order is enclosed for the Court’s consideration.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney
                                                     Southern District of New York


                                                     ___/s/ __________________________
                                                     Elisha Kobre
                                                     Martin Bell
                                                     Assistant United States Attorneys
                                                     (212) 637-2599 / 2463


Enclosure
